Atkinson, J.
The superior courts have no power by writ of certiorari to award new trials in inferior judicatories upon the ground of alleged newly discovered evidence. The verdict of the jury in the present case was supported 'by the evidence. No error of law was committed, as appears from (the record, and the judge did not err in overruling tihe certiorari.

Judgment affirmed.


All the Justices concurring.

Maddox & Terrell and $. D. Jtilmson, for plaintiff in •error. 'Oowrtland S. Winn, contra.